Citation Nr: 0710938	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-29 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to asbestos 
exposure.

2.  Entitlement to service connection for basal cell 
carcinoma of the arms, hands, face, chest, and back, 
including as due to asbestos exposure or radiation exposure. 

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and P.R.

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to September 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  COPD was first manifested many years after service, and 
is not shown to be related to the veteran's service, 
including exposure to asbestos therein.

2.  It is not shown that the veteran had exposure to ionizing 
radiation during service.

3.  The veteran's basal cell carcinomas of the arms, hands, 
face, chest, and back were not manifested in service or for 
many years thereafter, and are not shown to be related to his 
service, including exposure to asbestos, or alleged exposure 
to radiation, therein.

4.  The veteran's glaucoma was first manifested many years 
after service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for basal cell carcinomas of the arms, 
hands, face, chest, and back is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  Service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on his 
behalf.  VA must also ask the claimant to submit any 
pertinent evidence in the his possession.

The veteran was provided the VCAA-mandated notice by letter 
dated in April 2003.  The RO specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  As 
the Board is denying the claims seeking service connection, 
no disability rating or effective date will be assigned, and 
there is no prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's claims folder contains his service medical 
records, and private and VA medical records.  He has not 
identified any other outstanding evidence to be obtained.  
The veteran was provided with a VA examination on the COPD 
claim in June 2004.

The veteran has not been provided with VA examinations on the 
basal cell carcinoma and glaucoma claims; however review of 
the record indicates such examinations are not necessary.  
Relevant eye or skin pathology was not noted for several 
decades after separation from service, and there is no 
evidence of exposure to radiation during service.  Thus, 
there is no true indication that any current basal cell 
carcinoma or glaucoma might be related to service decades 
earlier.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues addressed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

The veteran's service medical records do not show any 
complaints or treatments of a pulmonary, skin, or eye 
condition.  His separation examination in September 1954 
noted normal lungs and chest, skin, and eye examinations.  
Vision was noted as 20/20, and a chest X-ray was negative.  

A March 1991 private medical record indicates that the 
veteran had been treated for glaucoma from 1987 to 1990.  A 
right eye cataract was treated in September 1997.  Private 
medical records dated in 1999 and 2000 show ongoing treatment 
for chronic open angle glaucoma.

Private medical records show that the veteran was treated for 
multiple basal cell carcinomas in January and February 2003.  
An October 2001 chest X-ray showed COPD.  Pulmonary function 
testing (PFT) in March 2004 showed mild obstructive lung 
disease.  

On VA examination in June 2004, the veteran reported that he 
began having shortness of breath in 2000.  He reported 
current shortness of breath with exertion, and he used 
inhalers for relief.  Examination showed some restriction of 
breathing.  The veteran was grossly obese.  The examiner 
noted a diagnosis of "COPD, mild, of unknown etiology, less 
likely the result of asbestos exposure.  Previous chest X-ray 
has shown only evidence of COPD, no evidence of pleural 
thickening or interstitial fibrosis."  The examiner 
indicated that the veteran's shortness of breath was as 
likely secondary to gross abdominal obesity as to primary 
pulmonary disease.

Military records show that the veteran was assigned to air 
bases in Guam and Yokota, Japan, from September 1951 to 
September 1954.  The RO requested information from the Air 
Force as to possible exposure to ionizing radiation.  In May 
2003, the RO received confirmation that no Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) 
existed for the veteran.  In June 2004, the Air Force 
Institute for Occupational Health certified that there was no 
record of the veteran in the Master Radiation Exposure 
Registry and other Air Force records pertaining to 
occupational radiation exposure.

The record shows that the veteran had employment as a brick 
mason for approximately 35 years until his retirement in 
1990.

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21. The manual states as follows:

(1) Asbestos fiber masses have a tendency to break easily 
into tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. (2) Asbestos, a fibrous 
form of silicate mineral of varied chemical composition and 
physical configuration, derives from serpentine and amphibole 
ore bodies.  The asbestos fibers are obtained from these 
minerals after the rocks have been crushed.  Africa has been 
the source of large quantities of crocidolite and amosite.  
The main asbestos product now used in the United States is 
chrysotile which consists of varied mixtures of chrysotile, 
tremolite, actinolite, and anthophyllite fibers. The 
biological actions of these fibers differ in some respects. 
Chrysotile products have their initial effects on the small 
airways of the lung, cause asbestosis more slowly, but result 
in lung cancer more often. The African fibers have more 
initial effects on the small blood vessels of the lung, the 
alveolar walls and the pleura, and result in more 
mesothelioma. True chrysotile fibers are hollow and extremely 
thin. All the other varieties of asbestos fibers are solid. 
(3) Persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer. The risk of 
developing bronchial cancer is increased in current cigarette 
smokers who have had asbestos exposure. Mesotheliomas are not 
associated with cigarette smoking. Lung cancer associated 
with asbestos exposure originates in the lung parenchyma 
rather than the bronchi. About 50 percent of persons with 
asbestosis eventually develop lung cancer, about 17 percent 
develop mesothelioma, and about 10 percent develop 
gastrointestinal and urogenital cancers. All persons with 
significant asbestosis develop cor pulmonale and those who do 
not die from cancer often die from heart failure secondary to 
cor pulmonale.

At the outset, the Board notes that the nature of the 
veteran's duties in aircraft maintenance in the U.S. Air 
Force in the early 1950s establishes his likely exposure to 
asbestos during service.  That matter is not in dispute.

COPD

Regarding a pulmonary disorder, it is not contended, nor 
shown, that a pulmonary disability was manifested in service.  
The veteran's breathing complaints began in 2000, more than 
four decades after his separation from service, and COPD was 
first noted in 2001.  Such a long interval between service 
and the initial known treatment for the disease is, of 
itself, a factor against a finding that the disability is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).

The only medical opinion of record that addresses the 
etiology of the veteran's COPD is that of the June 2004 VA 
examiner.  That physician found it less likely that the 
veteran's COPD was related to asbestos exposure, pointing out 
that the chest X-rays of record had not shown evidence of the 
pleural thickening or interstitial fibrosis that would 
indicate asbestos-related disease. 

The opinions by the veteran and his spouse that he has an 
asbestos-related disease, disorder related to events in 
service, are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence establishes that the veteran does not have 
asbestosis or any other asbestos related pulmonary disease, 
and is against a finding that the COPD for which service 
connection is sought is related to service.  Consequently, 
this claim must be denied.

Basal Cell Carcinoma

The veteran alleges that his basal cell carcinomas are 
related to exposure to ionizing radiation while cleaning 
airplanes that he believes may have been involved in nuclear 
weapons testing in the area of Guam.  The service department 
indicated that there is no record that the veteran had any 
radiation exposure.  The veteran's service did not involve 
"radiation-risk" activity as defined in 38 C.F.R. § 
3.309(d)(3)(ii), and the veteran may not be deemed a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i). 

The Board determines that the evidence weighs against the 
veteran's service connection claim under 38 C.F.R. § 3.311 
governing radiogenic diseases.  Although skin cancers qualify 
as a "radiogenic disease," as defined by § 3.311(b)(2), the 
competent medical evidence does not support a finding that 
this disease arose as a result of in-service exposure to 
ionizing radiation.  VA made the appropriate requests for 
information, however, as discussed above, the veteran's 
military records do not confirm that he had any inservice 
exposure to ionizing radiation.  In light of the above 
evidence, the Board must deny this claim.

Basal cell carcinomas are not malignant tumors, per se; 
regardless, as they were not manifested until many years 
after service, if they were such malignancies, the chronic 
disease presumptions of 38 U.S.C.A. § 1112 would not apply.

Service connection may also be granted under 38 C.F.R. § 
3.303(d) when competent evidence establishes that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board further determines that the evidence preponderates 
against the veteran's claim on a direct service connection 
basis.  While the veteran currently has diagnoses of basal 
cell carcinomas, the evidence of record does not suggest that 
he incurred this disability during service.  The veteran's 
SMRs are negative for any diagnosis of or treatment for skin 
cancer, and the record reveals that he did not receive a 
diagnosis of this disease until 2003, many years after 
service (and following a 35 year career as a brick mason 
which may be assumed to have exposed the veteran to extensive 
sunlight).  The Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not been diagnosed with the 
malady at issue.  See Maxson, supra.  

In addition, the competent medical evidence of record does 
not link the veteran's skin cancer to this active service.  
Accordingly, the Board denies the claim based on direct 
service connection.

The Board also acknowledges the veteran's contention about 
the etiology of his skin cancer.  As a layperson, however, he 
is not competent to provide a medical opinion about such 
causation.  Espiritu, supra.  While the veteran is certainly 
competent to describe symptoms, without an indication in the 
record that he has had the relevant medical training, he is 
not competent to provide an opinion on whether an etiological 
relationship exists between his active service and his basal 
cell carcinoma.  



Glaucoma

The veteran's available service medical records do not 
contain any references to glaucoma, nor are there any 
complaints of problems with vision.  The post- service 
medical records indicate that glaucoma was first suspected in 
1987, and confirmed shortly thereafter.  There is no medical 
opinion of record suggesting that glaucoma had its onset in 
service or is otherwise related to service.

The opinions by the veteran and his spouse that his glaucoma 
is related to events in service are not competent evidence.  
See Espiritu, supra.  Based on the foregoing evidence, the 
Board finds that the veteran's current glaucoma was not 
manifested in service, or until many years after service, and 
is not related to active duty service or any incident 
therein.  Consequently, this claim must be denied.


ORDER

Service connection for COPD is denied.

Service connection for basal cell carcinoma of the arms, 
hands, face, chest, and back is denied.

Service connection for glaucoma is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


